—In an action for a divorce and ancillary relief, nonparty Malone, Tauber & Sohn, P. C., appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated August 7, 1997, which granted the defendant’s motion to direct it to provide written answers to certain of the defendant’s interrogatories.
Ordered that the order is reversed, with costs, and the motion is denied.
While the Supreme Court correctly found that the defendant is entitled to limited discovery, the interrogatories herein are overly broad and must be stricken. Altman, J. P., Krausman, Florio and Luciano, JJ., concur.